Citation Nr: 0033316	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Some procedural explanation is required with respect to the 
claim of service connection for a left ear hearing loss.  The 
veteran filed his original claim for service connection in 
January 1971.  In a February 1971 rating action, the RO 
denied entitlement to service connection for left ear hearing 
loss.  The veteran was informed of this denial in March 1971.

Documents in the claims file reflect that private clinical 
records were added to the record in February 1971.  These 
records, however, were not further addressed by the RO until 
the veteran filed to reopen his claim in July 1994.  As these 
records were received prior to expiration of the appeal 
period and as the Board has determined below that they are 
new and material as to the issue at hand, they should have 
been considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  Thus, the veteran's original claim of service 
connection for a left ear hearing loss never became final, 
and the issue is as set forth on the cover page of this 
decision.  See Muehl v. West, 13 Vet. App. 159 (1999); 
38 C.F.R. § 3.156(b).  

Although the RO has handled the current appeal from the 
perspective of whether there is new and material evidnece to 
reopen the claim, the Board finds there is no prejudice to 
the veteran in appellate review on a de novo basis.  This is 
particularly so as the file shows that the veteran has 
extensively argued the merits of the claim, is aware of all 
pertinent evidence and controlling legal authority on the 
issue of service connection for a left ear hearing loss, and 
because the RO discussed all pertinent evidence, to include 
the evidence considered by the RO in 1971 on the December 
1998 statement of the case (SOC) and December 1999 
(supplemental statement of the case (SSOC).  Perhaps most 
significantly, the RO determined in the SSOC that even if the 
evidence was new and material the claim would not be well 
grounded.  In so doing, the RO informed the veteran of the 
need to submit competent evidence of the disability in 
service and of a link between current hearing loss and 
service.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that on his initial application for benefits 
received in January 1971, the veteran reported that he had 
"bad hearing" before service and that a doctor had told him 
that it may have been aggravated in service.  Although he did 
not specify which ear had hearing loss prior to service, 
subsequently received evidence shows that he reportedly had 
been found to have a right ear hearing loss prior to service.  
Taken together the veteran's statement and his evidence can 
be construed as a claim for service connection for right ear 
hearing loss.  That issue has not been adjudicated by the RO.  
Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue is, 
accordingly, referred to the RO for adjudication.


REMAND

Private records a supplied by Jack Miller, M.D., show that 
the veteran was seen in December 1970.  At that time, the 
veteran complained of a decrease in auditory acuity in the 
left ear and of constant tinnitus.  It was noted that the 
veteran had apparently noted this problem a week earlier 
while working on a piece of equipment "analogous to a chain 
saw."  The physician noted that an audiogram showed some 
increment to his previously existing hearing loss in the left 
ear.  The audiogram showed hearing loss as defined in 38 
C.F.R. § 3.385 (2000).

Additional records include an August 1991 audiometry 
examination report from Hearing Resources, which reflects 
bilateral hearing loss.  In an October 1998 report, it was 
noted that the veteran was seen at that facility in May 1988, 
and in August and September 1991 for repair and fitting of a 
hearing aid.  

At a personal hearing in October 1999, the veteran testified 
that he worked as an engine man, engineer, and diesel 
engineer, during service.  He stated that these occupations 
involved much noise exposure.  He was not issued any hearing 
protection.  He also recalled an incident during service that 
resulted in ringing in the ears and nausea after exposure to 
loud artillery fire.  He further testified that he never 
regained the hearing in his left ear, and he had experienced 
ringing in his ear ever since.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
left ear hearing loss since service.  
After securing the necessary release(s), 
the RO should obtain copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center and records 
of the veteran's treatment at Hearing 
Resources.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination to determine the 
etiology of any current left hear hearing 
loss.  The examiner should review the 
claims folder prior to completing the 
examination report.  The examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any current left ear hearing loss is 
related to a disease or injury in 
service.  The examiner should provide 
reasons for any opinion provided.


3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the veteran is advised 
that the examination requested in this remand is deemed 
necessary to determine his entitlement to the claimed 
benefit; and that a failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



